J-S32029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellant

                        v.

    KRISTEN HORN

                             Appellee                    No. 2183 EDA 2016


                  Appeal from the Order Entered June 10, 2016
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0012270-2015


BEFORE: GANTMAN, P.J., STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY STABILE, J.:                      FILED DECEMBER 21, 2017

        Appellant, the Commonwealth of Pennsylvania, appeals from the June

10, 2016 order dismissing charges against Appellee Kristen Horn. We vacate

and remand.

        The trial court summarized the pertinent facts and procedural history:

               On November 17, 2015, [Appellee] was stopped due to
        having significant damage to her vehicle’s windows and using
        cloth to cover up said damage. When the vehicle was stopped,
        [Appellee] was sitting in the passenger seat while someone with
        a suspended license was in the driver’s seat. Due to this traffic
        violation, the police officer then began to effectuate a live stop.
        As a result of being ordered out of the car to effect this live stop,
        a silver revolver with a black grip became visible from under the
        passenger seat as [Appellee] exited the vehicle. [Appellee] was
        both issued a traffic violation report (TVR), for allowing her vehicle
        to be driven by an unlicensed driver, and arrested for the alleged
        Violation of the Uniform Firearms Act (VUFA).             During the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S32029-17


      pendency of the VUFA charges, an adjudication for the traffic
      violation was held on January 19, 2016, in which [Appellee] was
      found not guilty in absentia.

Trial Court Opinion, 8/11/16, at 1-2.

      The trial court dismissed the remaining charges against Appellee under

18 Pa.C.S.A. § 110 because they arose out of the same criminal episode and

occurred within the same judicial district as the traffic violation for which

Appellee was found guilty in absentia.         Indeed, § 110 normally bars a

subsequent prosecution where a former prosecution, arising out of the same

facts or criminal episode, resulted in an acquittal or conviction in the same

judicial district. 18 Pa.C.S.A. § 110(1)(ii). In Commonwealth v. Perfetto,

169 A.3d 1114 (Pa. Super. 2017)(en banc), however, this Court delineated an

exception to § 110’s compulsory joinder requirement unique to Philadelphia

County. Under Perfetto, a former prosecution for a summary traffic offense

within the jurisdiction of the traffic division of the Philadelphia Municipal Court

does not bar a subsequent prosecution arising out of the same facts or criminal

episode.   In light of Perfetto, the trial court erred in dismissing the DUI

charges under § 110.        We therefore vacate and remand for further

proceedings.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                       -2-
J-S32029-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                          -3-